Steuer, J.
(concurring). I concur upon the last stated ground, namely, that the covenant, limiting subrogation until after payment has been made by the insurer, inures to the benefit of the insured only. It should be noted that although there was such a covenant in Ross (13 N Y 2d 233) it was not the basis of the Court of Appeals decision. There was no covenant in Krause (27 A D 2d 353, affd. 22 N Y 2d 147) and this court distinguished Krause from Boss on that ground. The Court of Appeals through Judge Keating approved of the distinction, rejecting its former approach in Boss. However, the posture of both cases precluded raising the question of whether the covenant inures to the benefit of the tort-feasor defendant, absent any protest from the insured. In Krause, however, there were two causes on appeal, in one of which the insured objected to the third-party action based on subrogation and in the other of which he did not. The dissenters agreed with the majority in the instance in which the insured did not object. This is some indication that had there been a covenant its restrictive effect would have been limited to instances where the insured sought to enforce it.